     Case 2:19-cv-07920-VAP-ADS Document 23 Filed 06/08/20 Page 1 of 1 Page ID #:283



 1
                                                                           JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11    CHARLES GERMAN VERA,                       Case No. 2:19-07920 VAP (ADS)

12                              Petitioner,

13                              v.               JUDGMENT

14    RAYMOND MADDEN,

15                              Respondent.

16

17          Pursuant to the Court’s Order Accepting Report and Recommendation of United

18    States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19    above-captioned case is dismissed with prejudice.

20

21    DATED: June 8, 2020
                                       ____________________________________
22                                     THE HONORABLE VIRGINIA A. PHILLIPS
                                       United States District Judge
23

24
